Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                  Election/Restrictions
This application contains claims directed to the following patentably distinct species.Species A: an embodiment of FIGS. 5, FIG. 6  and  Fig. 8 is a perspective view of an embodiment of a drain pan with a raised surface 132 that extends from the draining surface 130 and a first inclined flange 190 includes a unidirectional slope and a second inclined flange 192 may include a unidirectional slope that extends downwardly 
for an HVAC system.
Species B: an embodiment of FIG. 9 is a perspective view of an embodiment of a drain pan with a first, second, third, and fourth walls 120, 122, 124, 126 may collectively define a lip 246 that extends along the lower surface 244 and about a perimeter of the basin 118 and includes a plurality of support ribs 250 that extend from the lower surface 244 and span across the lower surface 244 for an HVAC system. 
Species C: an embodiment of FIGS. 10 and 11 is a perspective view of an embodiment of a drain pan 260 with a support rail 262 includes a first flange 268 that extends from a first end of the support panel 264 and a second flange 270 that extends from a second end of the support panel 264 for an HVAC system.


Applicant is required under 35 U.S.C. 121 to elect a single disclosed species with claims related thereof, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
                                                  
                                                       Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 

/M.T/Examiner, Art Unit 3763                                                                                                                                                                                                        
/CASSEY D BAUER/Primary Examiner, Art Unit 3763